Citation Nr: 1230150	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral metatarsalgia with callosities, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for low back strain with degenerative joint disease of the lumbar spine, rated 10 percent disabling from July 1, 1997 to October, 30, 2006; and 20 percent disabling since October 31, 2006.

3.  Entitlement to an increased rating for arthritis of the thoracic spine, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that, in pertinent part, denied increased ratings for bilateral metatarsalgia with calluses, low back strain with degenerative changes, and thoracic spine arthritis.

In May 2005, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with his claims file.

This matter was previously before the Board in August 2005 at which time it was remanded for additional development.  

An August 2007 rating decision of the Appeals Management Center (AMC) increased the disability rating for low back strain with degenerative joint disease of the lumbar spine to 20 percent, effective October 31, 2006.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue is still in appellate status.

In March 2008, the Board awarded an increased 10 percent disability rating for the Veteran's arthritis of the thoracic spine and denied the remaining claims currently on appeal.  The Veteran appealed the Board's March 2008 decision.  In a December 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2008 decision, to the extent of the issues captioned above, and remanded the appeal to the Board for further proceedings consistent with that decision.

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In correspondence dated in June 2012, the Veteran appears to raise the issue of entitlement to service connection for bilateral hearing loss and tinnitus.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 Memorandum Decision, the Court, in pertinent part, noted conflicting reports during examinations conducted on the same day in October 2006, as to whether the Veteran was employed, and essentially held that the Board must ascertain the Veteran's actual employment status and reconsider whether referral for extra-schedular consideration was warranted.  

As such, this matter must be remanded so that the Veteran's actual employment status may be confirmed.  Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Additionally, in argument submitted to the Board in June 2012, the Veteran wrote that "As a veteran it is assumed that the court has all known and needed [m]edical records from federal sources."  This raises the possibility that there has been additional relevant treatment.  The claims file (including Virtual VA) includes relevant VA treatment records through May 2011, and private treatment records to August 2009.

The Veteran's last VA examination was in October 2006.  He has received relevant treatment since that time.  He is entitled to a new examination when there is evidence of a change in the condition since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims of entitlement to increased disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases for any non-VA treatment he has received since August 2009.

If he fails to provide required releases, tell him that he should obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what additional efforts will be made with regard to his claim.

2.  Obtain VA records of treatment for back or foot disabilities since August 2007.  

If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what additional efforts will be made with regard to his claim.

2.  Ask the Veteran to report any periods of unemployment since October 2001; and to complete a formal application for TDIU.  All efforts and results of this contact must be documented in the record.

The Veteran is advised that "unemployment" includes work in a sheltered environment and any periods when he was earning less than the poverty rate.

3.  Afford the Veteran a VA examination to ascertain the severity of his service-connected bilateral metatarsalgia with calluses.

The claims file, including any relevant records in Virtual VA, should be made available to and reviewed by the examiner.  All indicated tests shall be performed and all findings reported. 

4.  Afford the Veteran a VA examination to ascertain the severity of his service-connected low back strain with degenerative changes, and thoracic spine arthritis.  

The claims file, including any relevant records in Virtual VA, should be made available to and reviewed by the examiner.  All indicated tests shall be performed and all findings reported. 

The examiner must conduct all necessary testing of the spine and feet, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when each respective joint is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

With respect to the lumbar and thoracic spines, the examiner shall also note whether there is muscle spasm, positive Goldthwaite's sign, listing of the spine, or abnormal mobility on motion.

All neurologic disability attributable to the service connected back disabilities shall be identified.  The examiner shall specifically note any nerve affected by complete or partial paralysis, neuritis, or neuralgia.  For each such nerve affected by incomplete paralysis, neuritis or neuralgia, the examiner should note whether such is mild, moderate, "moderately severe, or severe.

The examiner should comment on the impact of the disabilities, if any, on his employment.  A rationale for any opinion expressed shall be provided.

4.  If there are any reported periods of unemployment since October 2001, obtain a medical opinion as to whether the combined effects of the service connected disabilities precluded gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.

5.  If there are any reported periods of unemployment since October 2001, during which the Veteran did not meet the percentage requirements for TDIU; refer the question of TDIU to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

5.  The agency of original jurisdiction should consider (a) whether the Veteran has manifestations of the service connected foot or back disabilities that are not contemplated by the rating schedule; and if so, (b) whether there is evidence of exceptional factors such as marked interference with employment or frequent hospitalization.

If there is a finding that there are manifestations not contemplated by the rating schedule, and exceptional factors; the claim should be referred to VA's Director of Compensation and Pension or Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b).

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



